IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

MARTIN NUNEZ,

Petitioner,

v. No. 16-cr-2798 KWR
No. 18-cv-454 KWR/SCY

UNITED STATES OF AMERICA,

Respondent.

MEMORANDUM OPINION AND ORDER

Before the Court is Petitioner Martin Nunez’s Motion to Vacate Conviction Under 28
U.S.C. § 2255 (Doc. 50).! Nunez asks the Court to vacate his methamphetamine conviction based
on, inter alia, ineffective assistance of counsel. Having reviewed the record and federal law, the
Court must dismiss the Motion as untimely.
I. Procedural Background

In 2016, Nunez pled guilty to possession with intent to distribute 500 grams or more of
methamphetamine. (Doc. 19). The Court (Hon. Kenneth Gonzales) sentenced him to 108
months imprisonment. (Doc. 27 at 2). Judgment on the conviction and sentence was entered
April 11, 2017. Jd. Nunez did not initially appeal. Therefore, the Judgment became final no
later than April 26, 2017, following the expiration of the 14-day appeal period. See United States
v. Prows, 448 F.3d 1223, 1227-28 (10th Cir. 2006) (conviction becomes final under § 2255 upon
expiration of direct appeal period); Fed. R. App. P. 4(b) (federal defendants have fourteen days to
appeal a criminal judgment).

Two months later, on June 22, 2017, Nunez filed a direct appeal. (Doc. 28). The Tenth

 

' All docket references are to the criminal case, CR No. 16-2798.
Circuit Court of Appeals dismissed the appeal as untimely on March 15, 2018. (Doc. 49). Nunez
filed the instant § 2255 proceeding on May 14, 2018. (Doc. 50). He contends he received
ineffective assistance of counsel in connection with the plea and that he was sentenced above the
guideline range.

The Court screened the § 2255 Motion sua sponte under Habeas Corpus Rule 4(b)? and
determined it was time-barred. By an Order entered June 10, 2019, Nunez was directed to show
cause why his Motion should not be dismissed. (Doc. 54). Nunez filed a response, and the matter
is fully briefed. (Doc. 55).

II. Discussion

Habeas corpus motions under § 2255 must generally be filed within one year after the
defendant’s conviction becomes final. See 28 U.S.C. § 2255(f). The one-year period can be
extended where:

(1) The inmate was prevented from making a motion by “governmental action in
violation of the Constitution or laws of the United States....” § 2255(f(2);

(2) The motion is based on a “right [that] has been newly recognized by the Supreme
Court and made retroactively applicable to cases on collateral review.” § 2255(f)(3); or

(3) The inmate could not have discovered “the facts supporting the claim ... through the
exercise of due diligence.” § 2255(f)(4).

Here, the limitation period began to run on April 26, 2017, when the conviction became

final. See Prows, 448 F.3d at 1227-28. It expired one year later on April 26, 2018, rendering the

 

* “Habeas Corpus Rule” refers to the Rules Governing Section 2255 Proceedings for the United
States District Courts. Rule 4(b) mandates sua sponte dismissal “[i]f it plainly appears from the
motion, any attached exhibits, and the record ... that the moving party is not entitled to relief.” Jd.

2
May 14, 2018 Motion untimely. In his show-cause response, Nunez raises two arguments to
overcome the time-bar. First, he contends the one-year period did not begin to run until the Tenth
Circuit dismissed his untimely appeal (i.e. March 15, 2018). (Doc. 55 at 1-2). However, the
Tenth Circuit has repeatedly held that an “untimely notice[] of appeal d[oes] not delay the onset of
the limitations period” under § 2255. United States v. Terrones-Lopez, 447 Fed. App’x. 882, 884-
85 (10th Cir. 2011). See also United States v. Smith, 215 F.3d 1338 (10th Cir. 2000) (“[Petitioner]
did not pursue her direct appeal within the applicable time limits and her unsuccessful efforts do
not toll the statute of limitations” under § 2255).

Nunez also seeks equitable tolling based on his “due diligence and ignorance of the laws.”
(Doc. 55 at 2). Equitable tolling is only available “when an inmate diligently pursues his claims
and demonstrates that the failure to timely file was caused by extraordinary circumstances beyond
his control.” Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir. 2000). Nunez has not identified
any circumstances beyond his control, aside from his misunderstanding of the appeal deadline.
‘(Tjignorance of the law” does not warrant tolling, “even for an incarcerated pro se petitioner.” /d.
Nunez therefore cannot overcome the time-bar, and the § 2255 proceeding must be dismissed. The
Court will also deny a certificate of appealability under Habeas Corpus Rule 11. Nunez has not
made a substantial showing of the denial of a constitutional right or demonstrated that reasonable
jurists would find the time-bar debatable. See 28 U.S.C. § 2253(c)(2) (setting forth the standard
for granting or denying a certificate of appealability in habeas proceedings); Slack v. McDaniel,
529 U.S. 473, 484 (2000) (same).

Accordingly, IT Is ORDERED that Martin Nunez’s Motion to Vacate Conviction Under

28 U.S.C. § 2255 is DISMISSED as untimely.
IT IS FURTHER ORDERED that a certificate of appealability is DENIED; and the Court

will enter a separate judgment closing the civil case.

YALA D
HON. KEA W.RIGGS 7 C/

UNITED STATES DISTRICT JUDGE
